Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (Donna M. Siwek, J.), entered November 9, 2016 in this CPLR article 78 proceeding. The judgment granted those parts of respondents’ motions to dismiss the claim of petitioners alleging that respondents violated the performance bond provisions of General City Law §§ 27-a (7) and 33 (8) (a).
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Wooster v Queen City Landing, LLC ([appeal No. 1] 150 AD3d 1689 [2017]).
Present—Whalen, P.J., Smith, Centra, Peradotto and Scudder, JJ.